                         IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                   WESTERN DIVISION

   ANTHONY ORLANDI,                                )
                                                   )
             Plaintiff,                            )
                                                   )
   v.                                              )
                                                           Civil Action No. 5:19-CV-00053-D
                                                   )
   3M COMPANY,                                     )
                                                   )
             Defendant.                            )



                                               ORDER



         THIS MATTER comes before the Court upon Defendant 3M Company's Motion for Stay

  of Proceedings Pending Rulings by the Judicial Panel on Multidistrict Litigation, and for good

  cause shown, including the consent of Plaintiff, the Court concludes that the Motion should be

  allowed.

         IT IS THEREFORE ORDERED that Defendant's Motion is GRANTED, and all

  proceedings and deadlines in this matter shall be stayed until a final determination by the Judicial

  Panel on Multidistrict Litigation regarding whether this action, and numerous other related actions,

, should be consolidated pursuant to 28 U.S.C. § 1407.

         SO ORDERED, this the J1 day of March, 2019.




                                                        JAmES C. DEVER III
                                                        United States District Judge
